NOT FOR PUBLICATION                         FILED
                                                                          SEP 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

MICHAEL McNALL; KARYL McNALL,                   No. 19-17301

                Plaintiffs-Appellants,          D.C. No. 3:16-cv-00889-LB

and
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Plaintiff,

 v.

PACIFIC RETIREMENT SERVICES,
INC., an Oregon corporation; REHAB
SPECIALISTS I, LLC, DBA Consonus
Rehab Services, an Oregon corporation,

                Defendants-Appellees,

COTCHETT, PITRE & McCARTHY, LLP,

                Intervenor.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                         Submitted September 14, 2021***

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Michael and Karyl McNall appeal pro se from the district court’s judgment

in their qui tam action alleging violations of the False Claims Act. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

district court’s ruling on an attorney’s motion to withdraw. United States v.

Carter, 560 F.3d 1107, 1113 (9th Cir. 2009). We affirm.

      The district court did not abuse its discretion in granting Cotchett, Pitre &

McCarthy, LLP’s (“CPM”) motion to withdraw as counsel for the McNalls

because the McNalls were on notice that CPM wished to withdraw and were given

a reasonable amount of time to find new counsel. See N.D. Cal. Civ. L.R. 11-5

(requirements for attorney withdrawal); Cal. R. Prof. Conduct 1.16 (grounds for

attorney withdrawal and requirement that counsel take “reasonable steps to avoid

reasonably foreseeable prejudice to the rights of the client” prior to withdrawal);


      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).




                                          2                                     19-17301
Nehad v. Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of

Professional Conduct to attorney withdrawal).

      The McNalls failed to include any argument in their opening brief regarding

the district court’s dismissal of their action, and thus have waived any challenge to

that issue. See McKay v. Ingleson, 558 F.3d 888, 891 n.5 (9th Cir. 2009)

(arguments not raised in an appellant’s opening brief are waived).

      CPM’s unopposed motion to intervene (Docket Entry No. 31-1) is granted.

The Clerk will file CPM’s response brief (Docket Entry No. 31-2) and CPM’s

excerpts of record (Docket Entry No. 33).

      The McNalls’ request for an extension of time to file the reply brief, set forth

in their reply in support of their motion for stay or extension of time (Docket Entry

No. 43), is denied as moot.

      AFFIRMED.




                                          3                                    19-17301